Name: Commission Regulation (EU) NoÃ 1087/2013 of 4Ã November 2013 amending Regulation (EC) NoÃ 1005/2009 of the European Parliament and of the Council with regard to reporting on methyl bromide
 Type: Regulation
 Subject Matter: economic geography;  chemistry;  marketing;  information technology and data processing
 Date Published: nan

 5.11.2013 EN Official Journal of the European Union L 293/28 COMMISSION REGULATION (EU) No 1087/2013 of 4 November 2013 amending Regulation (EC) No 1005/2009 of the European Parliament and of the Council with regard to reporting on methyl bromide THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1005/2009 of the European Parliament and of the Council of 16 September 2009 on substances that deplete the ozone layer (1), and in particular Article 26(3) thereof, Whereas: (1) According to Article 26(1)(a), Member States should report each year on the quantities of methyl bromide authorised for quarantine and pre-shipment pursuant to Article 12(2), as well as on the quantities of methyl bromide authorised in case of emergency pursuant to Article 12(3). (2) The deadline of 18 March 2010 contained in Article 12(1) has elapsed and methyl bromide can no longer be placed on the market and used for quarantine and for pre-shipment applications. There is therefore no need to continue asking Member States to report each year on methyl bromide authorised for quarantine and pre-shipment pursuant to Article 12(2). (3) The temporary authorisation of methyl bromide in emergency cases pursuant to Article 12(3) requires for each case a specific decision of the Commission. There is therefore no need to continue asking Member States to report each year, as the reporting obligation can be directly included in each specific decision. (4) Article 26(1)(a) should therefore be deleted. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 25(1) of Regulation (EC) No 1005/2009, HAS ADOPTED THIS REGULATION: Article 1 Article 26(1)(a) of Regulation (EC) No 1005/2009 shall be deleted. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 286, 31.10.2009, p. 1.